TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00390-CR


                               Eric Wayne Donaldson, Appellant

                                                 v.

                                  The State of Texas, Appellee




            FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
      NO. CR2014-499, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due August 31, 2018. On counsel’s

motion, the time for filing was extended to November 14, 2018. Appellant’s counsel has now

filed a second motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than

December 14, 2018. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on November 16, 2018.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish